Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 10-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2015/141523 A1] in view of D2 [US 2020/0160699 A1].
Claim 1: A computer-implemented method for performing intersection scenario retrieval comprising:

receiving a video stream of a surrounding environment of an ego vehicle; [D1, Page 3, Section 1.1, Paragraph 3; Page 3, Section 1.2, Paragraph 2; and Page 4, Section 1.3, Paragraph 2] D1 teaches the moving image frames being acquired from a computer while driving a car and the technology is utilized in recognizing objects.



annotating the ego vehicle, dynamic objects, and their motion paths that are included within the intersection scene with action units that describe an intersection scenario, wherein the action units include action unit nouns that describe the ego vehicle and the dynamic objects and action unit verbs that describe respective motion paths of the ego vehicle and the dynamic objects within the intersection scene; and [D1, Page 8, Paragraph 4-5] D1 teaches the recognized object is an object which is moving. The movement direction of the object can be determined. Information is generated to tag the object in which it provides the movement information. The action noun is the car moving, the verb can be the direction provided of movement. Multiple motion paths with descriptions is provided.

retrieving at least one intersection scenario based on a query of an electronic dataset that stores a combination of action units to operably control a presentation of at least one intersection scenario video clip that includes the at least one intersection scenario. [D1, Page 10, Section 2, Paragraph 5 and D1, Page 11, Paragraph 2] D1 teaches the output unit to include a display device and an audio device for providing the information to a user. D1 provides the image processing apparatus provides the information to a user of a scenario, for example, of a car in front of you or the car is coming form the left, or there is a presence of an object.

D1 does not explicitly teach the video data and output data has to do with that of an intersection scene, however, the limitations are taught as follows: [D2, [0070]] D2 teaches the subset of the video frames and the information of the vehicle being at in intersection, going through an intersection, or the like. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein data is analyzed to provide verbiage with respect to the objects determined within the scene, further with the teachings of D2, wherein the scene includes intersection information, and the scene is trimmed down to be specific to the intersection. One skilled in the art would have been motivated to modify D1 in this manner in order to feed only the desired information into the analysis system. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The computer-implemented method of claim 1, wherein receiving the video stream includes receiving the video stream that includes an egocentric view of the surrounding environment of the ego vehicle as the ego vehicle is traveling, wherein the egocentric view is captured during a predetermined timeframe. [D1, Page 3, Section 1.1, Paragraph 3; Page 3, Section 1.2, Paragraph 2; and Page 4, Section 1.3, Paragraph 2] D1 teaches the moving image frames being acquired from a computer while driving a car and the technology is utilized in recognizing objects. The surrounding environment of the vehicle is acquired, the timeframe is when the vehicle is moving.

Claim 3: The computer-implemented method of claim 1, wherein analyzing the video stream to trim the video stream includes analyzing the video stream to determine action priors that are associated with the dynamic objects and their respective motions as the ego vehicle approaches, enters, passes through, and exits the intersection scene. [D1, Page 11, Paragraph 2] D1 teaches the addition, the image processing apparatus by using language information obtained from image information as additional information during learning of image recognition.

Claim 4: The computer-implemented method of claim 1, wherein annotating the ego vehicle, the dynamic objects, and their motion paths includes utilizing a neural network to analyze at least one video clip of each intersection scene to localize and classify the dynamic objects within the intersection scene. [D2, [0035-0087]] D2 teaches the use of a neural network to analyze the video data and recognize the behavior and type of the data.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1.
Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 2.
Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 3.
Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 4.
Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 1.

Claim 20: The non-transitory computer readable storage medium of claim 19, wherein the combination of action units are stored upon the electronic dataset and linked to the video clips of the intersection scene, wherein at least one video clips of the intersection scene is retrieved based on input of object and motion search inputs that are provided on an intersection scenario retrieval user interface to retrieve and present the at least one video clip as at least one intersection scenario video clip that include the at least one intersection scenario associated with the intersection scene. [D1, Page 10, Section 2, Paragraph 5 and D1, Page 11, Paragraph 2] D1 teaches the output unit to include a display device and an audio device for providing the information to a user. D1 provides the image processing apparatus provides the information to a user of a scenario, for example, of a car in front of you or the car is coming form the left, or there is a presence of an object.


Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, either alone or in combination, fails to teach or suggest includes utilizing the neural network to analyze a positional difference of the dynamic objects located within the intersection scene to process a three-dimensional positional representation of the motion paths, wherein the motion paths of the ego vehicle and the dynamic objects each pertain to a starting point and an ending point of each of the paths of travel of the ego vehicle and the dynamic objects within the intersection scene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /AMANDEEP SAINI/Primary Examiner, Art Unit 2661